DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach all the structure of claim 15 in the manner that the clamp, the seismic restraint, the RV interior, and the exterior mounting lugs are all arranged relative to each other.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18–20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 18 recites the limitation "each of the mounting clamps".  There is insufficient antecedent basis for this limitation in the claim. Only one mounting clamp has thus far been recited. See also claim 20.
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112, second paragraph, for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsumoto (US 6,009,137).

Regarding claim 1, Matsumoto teaches a method for assembling a shroud for a nuclear reactor vessel, the method comprising:  	providing a first shroud segment (204) and a second shroud segment (206), each shroud segment including a top closure plate and a bottom closure plate (204: top 214, bottom 216; 206: top: 218, bottom 212);  	abutting the top closure plate (218) of the second shroud segment (206) against the bottom closure plate (216) of the first shroud segment (204) (as shown in Fig. 2);  	axially aligning a first mounting lug on the first shroud segment with a second (the lugs1 are the projecting portions of the flanges in between the scalloped portions 222); and  	locking the first mounting lug to the second mounting lug to couple the first and second shroud segments together (via bolts, col. 3, ll. 12-19).
Regarding claim 16, Matsumoto teaches a method for assembling a shroud for a nuclear reactor vessel, the method comprising:  	providing a first shroud segment (204) and a second shroud segment (206), each shroud segment including a top closure plate and a bottom closure plate (204: top 214, bottom 216; 206: top: 218, bottom 212);  	abutting the top closure plate (218) of the second shroud segment (206) against the bottom closure plate (216) of the first shroud segment (204) (as shown in Fig. 2);  	axially aligning a first plurality of circumferentially spaced apart radial mounting lugs (the lugs2 are the projecting portions of the flanges in between the scalloped portions 222) on the bottom closure plate (216) of the first shroud segment (204) with a second plurality of circumferentially spaced apart radial mounting lugs on the top closure plate (218) of the second shroud segment (206); and  	locking each of the first plurality of mounting lugs to the second plurality of (via bolts, col. 3, ll. 12-19).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and . See MPEP 2141.02 VI.
Claims 2–10, 13–14, and 17–20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumoto in view of Freedman (US 5,443,802).

Regarding claim 2, Matsumoto anticipates all the elements of the parent claim but does not teach the claimed clamp. Freedman does. Freedman is also in the art area of fixing two shroud segments together (Fig. 1) and teaches, prior to affixing two flanges together, pivoting a mounting clamp (16) movably coupled to the first shroud segment about a fixed pivot axis from an unlocked open position to a locked closed position (C-clamps pivot around the threaded screw part at their base and are tightened and released by their rotation around the screw).
The skilled artisan would have been motivated to utilize the clamp of Freedman within the method of Matsumoto in order to provide a reversible mechanism for bringing Matsumoto’s shroud plates together closely prior to bolting them (Freedman, col. 2, ll. 56-58). 
Regarding claim 3, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Freedman also teaches wherein the pivoting step includes receiving the first and second mounting lugs into a recess formed in the mounting clamp (as shown in Fig. 1 of Freedman, the first and second mounting lugs [upper and lower flanges] are first received into the C-shaped cavity inside the C-clamp 16). The skilled artisan would have been motivated to perform this receiving step because, in order to clamp two components together, one must necessarily insert them inside the clamp 
Regarding claim 4, Matsumoto in view of Freedman teaches all the elements of the parent claim, and this combination additionally teaches wherein the locking step further includes tightening a locking fastener (Matsumoto, bolts, col. 3, ll. 12-19 or Freedman, screw inside C-clamp 16, Fig. 1) and engaging the fastener with the first or second locking lugs (Matsumoto, Fig. 2) through the clamp to retain the clamp in the locked closed position (as combined above with Freedman, who teaches a C-clamp 16, Fig. 1, with a screw penetrating through the lower portion of the clamp; as is known in the art, to tighten a C-clamp, the screw is rotated to achieve a locked closed position). The skilled artisan would have been motivated to utilize the screw of Freedman in order to provide a loosening and tightening mechanism for the mounting lugs of Matsumoto, as described above. 
Regarding claim 5, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Freedman additionally teaches wherein the fastener (screw in the C-clamp 16, Fig. 1) is a vertically oriented set screw rotatably received through a corresponding threaded bore of the clamp (as shown in Fig. 1, the screw penetrates at least the lower portion of the C-clamp 16).
Regarding claim 6, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Freedman additionally teaches wherein the set screw (screw in the C-clamp 16, Fig. 1) is projectible into and retractable from the recess of the clamp (16) via rotating the set screw  (C-clamps pivot around the threaded screw part at their base and are tightened and released by their rotation around the screw).
Regarding claim 7, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Freedman additionally teaches wherein the set screw (screw in the C-clamp 16, Fig. 1) is located proximate to a first end of the clamp (the screw is proximate to both ends of the clamp 16) and the fixed pivot axis is located proximate to an opposite second end of the clamp (the pivot axis is located proximate to both ends of the clamp) and formed on the first mounting lug of the first shroud segment (as combined above with Matsumoto, the clamp 16 of Freedman has a screw that is formed through the first mounting lug of the first shroud segment of Matsumoto, as described above).
Regarding claim 8, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Freedman also teaches wherein the fixed pivot axis is formed on the first mounting lug of the first shroud segment (as shown in Fig. 1, the vertical axis around which clamp 16 pivots is formed on both mounting lugs [corresponding to the mating flanges] on both shroud segments [upper shroud segment above the top flange and lower shroud segment below the bottom flange])
Regarding claim 9, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Freedman also teaches wherein the clamp is C-shaped (16 in Fig. 1). The skilled artisan would have been motivated to utilize this shape of clamp because it is configured to clamp upper and lower flanges/lugs together. 
Regarding claim 10, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Freedman also teaches wherein the recess is laterally open to receive the first and second mounting lugs (as shown in Fig. 1, the recess is the space inside the cavity of the C-clamp where the flanges/lugs are received). The skilled artisan would have been motivated to utilize this recess because such a recess is inherently present in a C-clamp for receipt of the mating components. 
Regarding claim 13, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Matsumoto also teaches (Fig. 3) wherein the first mounting lug is integrally formed with the bottom closure plate  (216) of the first shroud segment (204) and the second mounting lug is integrally formed with the top closure plate (218) of the second shroud segment (206).
Regarding claim 14, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Matsumoto also teaches (Figs. 2–3) wherein the first and second mounting lugs extend radially outwards (the mounting legs project radially outwards around the exterior of the shroud segments 204, 206)
Regarding claim 17, Matsumoto anticipates all the elements of the parent claim but does not teach the claimed clamp. Freedman does. Freedman is also in the art area of fixing two shroud segments together (Fig. 1) and teaches, prior to affixing two flanges together, swinging a mounting clamp (16) pivotably coupled to each of the first plurality of mounting lugs about a fixed pivot axis from an outward unlocked open position to an inward locked closed position engaged with the second plurality of mounting lugs (C-clamps pivot outwardly to inwardly around the threaded screw part at their base and are tightened and released by their rotation around the screw).
The skilled artisan would have been motivated to utilize the clamp of Freedman within the method of Matsumoto in order to provide a reversible mechanism for bringing Matsumoto’s shroud plates together closely prior to bolting them (Freedman, col. 2, ll. 56-58). 
Regarding claim 18, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Freedman also teaches wherein the swinging step includes receiving a pair of the first and second plurality of mounting lugs (corresponding to the upper and lower flanges shown in Fig. 1) into a locking recess (cavity within the C-shaped clamp 16) formed in the mounting clamp (16). The skilled artisan would have been motivated to perform this receiving step because, in order to clamp two components together, one must necessarily insert them inside the clamp first.
Freedman does not explicitly state that there may be more than one clamp. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the clamp, since it has been held that mere duplication of 

Regarding claim 19, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Freedman also teaches a locking step that includes tightening a threaded fastener rotatably coupled to each of the mounting clamps to retain the clamp in the inward locked closed position (C-clamps pivot outwardly to inwardly around the threaded screw part at their base and are tightened and released by their rotation around the screw).
Regarding claim 20, Matsumoto in view of Freedman teaches all the elements of the parent claim, and Freedman also teaches wherein the mounting clamps are C-shaped (16) and the locking recesses formed between top and bottom flanges of each mounting clamp (the recess is in the cavity of the C-shaped clamp 16, which includes the space in between the upper and lower mating flanges).
Claims 11–12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over above-combined Matsumoto in view of Freedman, further in view of JPS5929871A (“JP871”).

Regarding claims 11 and 12, Matsumoto in view of Freedman teaches all the elements of the parent claim. Additionally, Freedman teaches wherein the fixed pivot axis is formed by a pivot pin extending axially through the clamp (see the pin extending downwardly though the bottom of the C-clamp 16)
Freedman does not explicitly state that the pin also extends through the mounting lug. 
JP871 does. JP871 is in the same art area of fixation devices for nuclear reactors (abstract) and teaches (Fig. 3) two mounting lugs (5, 6) with a fixed pivot axis that is formed by a pivot pin (7) extending axially through the clamp and the first mounting lug (5) of the first shroud segment (3), wherein the pivot pin (7) extends through a pair of spaced apart flanges (11, 12) of the clamp which define a recess.
The skilled artisan would have been motivated to utilize JP871’s penetrating pin within in the apparatus of above-combined Matsumoto and Freedman in order to provide a clamp for inserting Matsumoto’s bolts through the respective holes formed in the mounting lugs. JP871’s setup allows “the clamping force of the bolt [to be] easily adjusted,” abstract, JP871. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lug: A projecting piece of metal or plastic used for fixing. The lug projects out from the main unit and provides a fixing that enables the unit to be secured in position. Some fixing lugs have holes for screws or bolts, or fishtail ends that enable the lug to be bedded into mortar joints. A Dictionary of Construction, Surveying and Civil Engineering : Oxford University Press. 
        2 Lug: A projecting piece of metal or plastic used for fixing. The lug projects out from the main unit and provides a fixing that enables the unit to be secured in position. Some fixing lugs have holes for screws or bolts, or fishtail ends that enable the lug to be bedded into mortar joints. A Dictionary of Construction, Surveying and Civil Engineering : Oxford University Press.